DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on December 30, 2020, is acknowledged.  Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites that the laminate has a bond strength in a range of about 5 or 8 grams/inch to about 100 or 200 grams/inch.  Similarly, regarding claim 17, the claim recites an absorbent capacity of about 400% to about 1,000% or 1,500%.  The verbiage of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2002/0091367 to Kusibojoska in view of US Pub. No. 2007/0093157 to Shannon.
Regarding claims 1-8 and 10-18, Kusibojoska teaches a laminate of fibrous materials comprising bonding at least one first fibrous material web with a first bonding pattern laminating at least one second fibrous material web to the first material web with a second bonding pattern (Kusibojoska, Abstract).  Kusibojoska teaches that the first fibrous material layer may comprise 2, preferably between 2 and 10 bonding sites/cm2 (Id., paragraph 0020).  Kusibojoska teaches that alternative ways of laminating the layers together include heat calendering or adhesive bonding or combinations (Id., paragraphs 0023, 0027). Kusibojoska teaches that at least one and preferably both bonding patterns are preferably non-random patterns consisting of bonding points in the form of points or spots (Id., paragraph 0025).  
Kusibojoska teaches that the properties of the laminate are effected by size and shape of the bonding sites, as large bonding sites provides a stiffer and more stable laminate, whereas small sparsely arranged bonding sites result in a laminate that is softer and more flexible (Kusibojoska, paragraph 0018)..  Kusibojoska does not appear to teach the area of each of the bond points.  However, Shannon teaches a similar web article including at least a first fibrous layer laminated with a first facing surface of at least one polymer film (Shannon Abstract), wherein the layers may be thermally bonded (Id., paragraph 0126). Shannon teaches that the 2 (Id., paragraph 0088).  Shannon teaches that the article is suitable for use in absorbent sheet articles (Id., paragraph 0005).

Regarding the claimed separation distance of the bond points, as set forth above, the prior art combination establishes a substantially overlapping area of each bond point, a substantially  overlapping bonded area of the laminate, and a substantially overlapping bonds per square inch.  Therefore, since the prior art combination establishes a substantially similar structure and properties as claimed, the claimed separation distance of the bond points would appear to flow naturally from the teachings of the prior art combination.  Products of identical structure cannot have mutually exclusive properties
Regarding claims 2, 3 and 14, as set forth above, Kusibojoska teaches that a further material layer is ultrasonically bonded to the first and second layers.  Alternatively, Shannon teaches that at least one of the material webs can include a polymer film, which may be configured to be operatively liquid-impervious, wherein the film can be bonded to a fibrous layer by heating.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, wherein the laminate includes a polymer film bonded to the fibrous layer, as taught by Shannon, motivated by the desire of forming a conventional laminate suitable for use in absorbent articles comprising an additional layer known in the art as being predictably suitable for such articles, where liquid-imperviousness is desired.
2.  The prior art combination teaches that the properties of the laminate are effected by size and shape of the bonding sites, as large bonding sites provides a stiffer and more stable laminate, whereas small sparsely arranged bonding sites result in a laminate that is softer and more flexible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, wherein the bond points are circular with a diameter such as about 1 mm, as suggested by the prior art combination, motivated by the desire of forming a conventional laminate suitable for use in absorbent articles comprising bond points having a size known in the art to predictably effect the properties of the laminate, such as when a softer and more flexible laminate is desired.  
Regarding claims 10, 12, 13 and 18, Kusibojoska teaches that the fibrous material layers are nonwoven materials and can be of the same or different type, wherein at least a part of the fibers, which may be continuous filaments or staple fibers, are heat meltable fibers.  Kusibojoska does not appear to teach the specific composition of the fibers.  However, Shannon teaches a similar web article including at least a first fibrous layer laminated with a first facing surface of at least one polymer film, wherein the layers may be thermally bonded. Shannon teaches that at least one and optionally both of the employed web material can include polymeric materials, such as polyester, polypropylene, polyethylene, polylactic acid, other heat-processible or heat-bondable materials and the like, as well as combinations thereof (Shannon, paragraph 0025).

Regarding claim 11, Kusibojoska does not appear to teach that either or both of the layers comprise one or more layers.  However, Shannon teaches a similar web article, wherein each of the fibrous layers may contain a single ply or stratum, or each fibrous layer may contain a multiplicity of two or more plies of the strata of the selected fibrous material (Shannon, paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, wherein the layers comprise two or more plies, as taught by Shannon motivated by the desire of forming a conventional laminate suitable for use in absorbent articles comprising a structure known in the art as being predictably suitable for such uses, based on the desired properties of the laminate, such as thickness.
Regarding claim 15, the prior art combination teaches that the tightness of a bonding pattern should be between 1 and 12 bonding sites/cm2, preferably between 2 and 10 bonding sites/cm2 (Kusibojoska, paragraph 0020).  The prior art combination teaches that the properties of the laminate are effected by size and shape of the bonding sites, as large bonding sites provides a stiffer and more stable laminate, whereas small sparsely arranged bonding sites result in a laminate that is softer and more flexible (Id., paragraph 0018).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 2, such as within the claimed range, as taught by Kusibojoska, motivated by the desire of forming a conventional laminate suitable for use in absorbent articles comprising a structure having predictably suitable properties, such as softness and flexibility.
Regarding claim 16, the prior art combination does not appear to teach the claimed bond strength.  However, the prior art combination teaches a substantially similar structure and composition as claimed.  Therefore, although the prior art combination does not appear to specifically address the claimed bond strength, such a property appears to naturally flow from the teachings of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicant to prove otherwise.
Additionally, the prior art establishes that the properties of the laminate are effected by size and shape of the bonding sites, as large bonding sites provides a stiffer and more stable laminate, whereas small sparsely arranged bonding sites result in a laminate that is softer and more flexible.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, and adjusting and varying the size and shape of the bonding sites such that the laminate comprises bond strengths in the machine and cross direction, as suggested by the prior art combination, motivated by the desire of forming a conventional laminate suitable for use in absorbent articles comprising properties suitable for the intended application.
Regarding claim 17, Kusibojoska does not appear to teach the claimed absorbent capacity.  However, as set forth above, Shannon teaches that the fibrous layer can include cellulosic material depending on the particular application (Shannon, paragraph 0030).  Shannon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, and including absorbent material such as cellulosic material such that the laminate comprises an absorbent capacity, such as within the claimed range, as suggested by Shannon, motivated by the desire of forming a conventional laminate suitable for use in absorbent articles comprising additional properties such as absorbency, suitable for the intended application.  
Note that although the prior art combination does not appear to teach measuring the claimed properties as claimed, one of ordinary skill would expect the properties set forth in the prior art combination to be the same or substantially similar when measured in the claimed manner, absent evidence to the contrary.
Regarding claim 18, the prior art combination does not appear to require hydrophilic material (Kusibojoska, paragraph 0017).  

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kusibojoska in view of Shannon, as applied to claims 1-8 and 10-18 above, and further in view of US Pub. No. 2002/0165514 to Datta.
Regarding claims 9 and 16, the prior art combination does not appear to teach the claimed pin height.  However, Datta teaches a similar absorbent article comprising thermal, adhesive or ultrasonic bonds having various shapes (Datta, Abstract, paragraph 0009).  Datta teaches that side seams comprise passive bonds to improve fastening (Id., paragraphs 0082-0084).  Datta teaches that the passive bonds form various bond patterns having a surface diameter of about 0.010 inch to about 0.125 inch, and a pin height of about 0.015 inch to about 0.070 inch (Id., paragraphs 0087-0089). Datta teaches that a first tearable material is passively bonded to a second material different from the first material, wherein the passive bonds have a peel strength 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, wherein the bonds comprise a pin height and peel strength in the MD and CD, such as within the claimed ranges, as taught by Datta, motivated by the desire of forming a conventional laminate suitable for use in absorbent articles comprising properties, such as bond pin height, known in the art to predictably suitable for bonding two different materials, based on the desired peel strength.
Note that although the prior art combination does not appear to teach measuring the claimed property as claimed, one of ordinary skill would expect the property set forth in the prior art combination to be the same or substantially similar when measured in the claimed manner, absent evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PETER Y CHOI/            Primary Examiner, Art Unit 1786